 
 
I 
111th CONGRESS
1st Session
H. R. 1581 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Ms. Schakowsky (for herself and Mr. Cantor) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To optimize the delivery of critical care medicine and expand the critical care workforce. 
 
 
1.Short titleThis Act may be cited as the Patient-Focused Critical Care Enhancement Act. 
2.PurposeThe purpose of this Act is to optimize the delivery of critical care medicine and expand the critical care workforce. 
3.FindingsBased on the Health Resources and Services Administration’s May 2006 Report to Congress, The Critical Care Workforce: A Study of the Supply and Demand for Critical Care Physicians, the Congress makes the following findings: 
(1)In 2000, an estimated 18,000,000 inpatient days of ICU care were provided in the United States through approximately 59,000 ICU beds in 3,200 hospitals. 
(2)Patient outcomes and the quality of care in the ICU are related to who delivers that care and how care is organized. 
(3)The demand in the United States for critical care medical services is rising sharply and will continue to rise sharply largely as a result of the following 3 factors: 
(A)There is strong evidence demonstrating improvements in outcomes and efficiency when intensive care services are provided by nurses and intensivist physicians who have advanced specialty training in critical care medicine. 
(B)The Leapfrog Group, health care payors, and providers are encouraging greater use of such personnel in intensive care settings. 
(C)Critical care services are overwhelmingly consumed by patients over the age of 65 and the aging of the United States population is driving demand for these services. 
(4)The future growth in the number of critical care physicians in ICU settings will be insufficient to keep pace with growing demand. 
(5)This growing shortage of critical care physicians presents a serious threat to the quality and availability of health care services in the United States. 
(6)This shortage will disproportionately impact rural and other areas of the United States that already often suffer from a suboptimal level of critical care services. 
4.Research 
(a)In generalThe Secretary of Health and Human Services, through the Agency for Healthcare Research and Quality, shall conduct research to assess— 
(1)the standardization of critical care protocols, intensive care unit layout, equipment interoperability, and medical informatics; 
(2)the impact of differences in staffing, organization, size, and structure of intensive care units on access, quality, and efficiency of care; and 
(3)coordinated community and regional approaches to providing critical care services, including approaches whereby critical care patients are assessed and provided care based upon intensity of services required. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the Agency for Healthcare Research and Quality shall submit a report to Congress, that, based on the review under subsection (a), evaluates and makes recommendations regarding best practices in critical care medicine. 
5.Innovative approaches to critical care servicesThe Secretary of Health and Human Services shall undertake the following demonstration projects: 
(1)Optimization of critical care services 
(A)In generalThe Administrator of the Centers for Medicare & Medicaid Services shall solicit proposals submitted by inpatient providers of critical care services who propose to demonstrate methods to optimize the provision of critical care services to Medicare beneficiaries through innovations in such areas as staffing, ICU arrangement, and utilization of technology. 
(B)Funding of proposalsThe Administrator of the Centers for Medicare & Medicaid Services shall fund not more than 5 proposals, not less than 1 of which shall focus on the training of hospital-based physicians in rural or community, or both, hospital facilities in the provision of critical care medicine. Such projects shall emphasize outcome measures based on the Institute of Medicine's following 6 domains of quality care: 
(i)Care should be safe. 
(ii)Care should be effective. 
(iii)Care should be patient-centered. 
(iv)Care should be timely. 
(v)Care should be efficient. 
(vi)Care should be equitable. 
(2)Family assistance programs for the critically ill 
(A)In generalThe Secretary of Health and Human Services shall solicit proposals and make an award to support a consortium consisting of 1 or more providers of inpatient critical care services and a medical specialty society involved in the education and training of critical care providers. 
(B)Measurement and evaluationA provider that receives support under subparagraph (A) shall measure and evaluate outcomes derived from a family-centered approach to the provision of inpatient critical care services that includes direct and sustained communication and contact with beneficiary family members, involvement of family members in the critical care decisionmaking process, and responsiveness of critical care providers to family requests. Such project shall evaluate the impact of a family-centered, multiprofessional team approach on, and the correlation between— 
(i)family satisfaction; 
(ii)staff satisfaction; 
(iii)length of patient stay in an intensive care unit; and 
(iv)cost of care. 
(C)Outcome measuresA provider that receives support under subparagraph (A) shall emphasize outcome measures based on the Institute of Medicine's following 6 domains of quality care: 
(i)Care should be safe. 
(ii)Care should be effective. 
(iii)Care should be patient-centered. 
(iv)Care should be timely. 
(v)Care should be efficient. 
(vi)Care should be equitable. 
6.Use of telemedicine to enhance critical care services in rural areas 
(a)Amendment to rural utilities service distance learning and telemedicine programChapter 1 of subtitle D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.) is amended by adding at the end the following: 
 
2335B.Additional authorization of appropriations for telemedicine critical care initiativesIn addition to amounts authorized under section 2335A, there is authorized to be appropriated $5,000,000 in each of fiscal years 2010 through 2012 to carry out telemedicine initiatives under this chapter whereby 1 or more rural providers of inpatient critical care services propose, through collaboration with other providers, to augment the delivery of critical care services in the rural inpatient setting through the use of telecommunications systems that allow for consultation with critical care providers not located in the rural facility regarding the care of such patients.. 
(b)Amendment to telehealth network grant programSection 330I(i)(1)(B) of the Public Health Service Act (42 U.S.C. 254c–14(i)(1)(B)) is amended by striking the period at the end and inserting , or that augment the delivery of critical care services in rural inpatient settings through consultation with providers located elsewhere.. 
7.Increasing the supply of critical care providersSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended by adding at the end the following: 
 
(i)Critical care initiative 
(1)EstablishmentThe Secretary shall undertake an initiative that has as its goal the annual recruitment of not less than 50 providers of critical care services into the National Health Service Corps Loan Repayment Program. Providers recruited pursuant to this initiative shall be additional to, and not detract from, existing recruitment activities otherwise authorized by this section. 
(2)Clarifying amendmentThe initiative described in paragraph (1) shall be undertaken pursuant to the authority of this section, and for purposes of the initiative— 
(A)the term primary health services as used in subsection (a) shall be understood to include critical care services; and 
(B)the term an approved graduate training program as used in subsection (b)(1)(B) shall be limited to pulmonary fellowships or critical care fellowships, or both, for physicians.. 
8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$5,000,000 for the research to be conducted under section 4; and 
(2)$4,000,000 for the demonstration projects authorized under section 5. 
 
